DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Response to Arguments
Applicant' s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. Please see new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment, below.
Applicant's arguments filed 10/03/2022 about the prior art rejections have been fully considered but they are not persuasive. 	
Applicant argues that “Kopetzki fails to disclose an axially-extending chevron-shaped fin as required by the amended claims.” Examiner respectfully disagrees, KOPETZKI teaches a wheel heat exchanger (Figure 1) that comprises fins (26) extending in a chevron shape from the first axial wheel end to the second axial wheel end (see KOPETZKI’s figures 5 and 3), the chevron shape including: a first fin segment extending from the first axial wheel end at a first fin angle (see 26a in Figure 3); and a second fin segment extending from the second axial wheel end at a second fin angle (see 26b), the first fin segment and the second fin segment intersecting at a fin peak (see KOPETZKI’s Figure 3 annotated by Examiner). 
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.
For compact prosecution purposes, Applicant may wish to discuss proposed amendments with the Examiner by scheduling an interview using the contact information below.


Examiner notes that Applicant did not address all Examiner’s concerns regarding the Information Disclosure Statement. Applicant did submit a new information Disclosure Statement. However, Applicant did not attach an English translation or statement of relevance for the foreign patent documents. Accordingly, see Examiner’s concerns regarding the Information Disclosure Statement below.


Information Disclosure Statement
The information disclosure statement filed on 06/10/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Regarding the foreign references lined through in the IDS lack an English translation or statement of relevance.
In the “FOREIGN PATENT DOCUMENTS” section.
The foreign references that are lined through lack an English translation or statement of relevance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of claim 1 is unclear. Claim 1 sets forth “at least a portion of a passage fin of the plurality of passage fins”, then continues to recite “the at least one passage fin of the plurality of passage fins”.  Is “the at least one passage fin” the same or different from “a passage fin” ? To expedite prosecution, examiner interprets “the at least one passage fin” and “a passage fin” to be the same. 
Claims 7 and 8 are rejected at least insofar as they are dependent on rejected claim, and therefore include the same error(s).
Claims 9 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of claim 9 is unclear. Claim 9 sets forth “at least a portion of a passage fin of the plurality of passage fins”, then continues to recite “the at least one passage fin of the plurality of passage fins”.  Is “the at least one passage fin” the same or different from “a passage fin” ? To expedite prosecution, examiner interprets “the at least one passage fin” and “a passage fin” to be the same. 
Claims 15-20 are rejected at least insofar as they are dependent on rejected claim, and therefore include the same error(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FREDRIK (US1586816A: previously cited) in view of KOPETZKI (US 4013117 A: previously cited).
 Regarding claim 1,  FREDRIK teaches a heat exchanger (see heat exchanger figure 1), comprising: a housing (see the housing made from lower section 2, an intermediate rotor section 3, and an upper section 4), the housing defining: a first airflow chamber through which a first airflow is directed (see arrow A going through first section of the first airflow chamber then exiting B the heat exchanger via the second section of the first airflow chamber); and a second airflow chamber through which a second airflow is directed (see arrow C going through first section of the second airflow chamber then exiting D the heat exchanger via the second section of the second airflow chamber); and a heat recovery wheel (see the wheel in figure 2) disposed in the housing and rotatable about a wheel axis (see (R) the wheel in the intermediate rotor section 3 and the axis in figures 1 and 2 : also see page 1, Lines [105-110]), the heat recovery wheel including: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages  located between the wheel rim and the wheel axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages at least partially defined by a plurality passage fins (see page 1, Lines [75-85]), at least a portion of a passage fin of the plurality of passage fins extending non-parallel to the wheel axis between a first axial wheel end of the heat recovery wheel and a second axial wheel end of the heat recovery wheel (see the fins in figures 1 and 2 being non-parallel to the wheel axis and extend from the first end of the wheel to second end of the wheel: see FREDRIK’s figure 1 annotated by examiner) ; wherein the plurality of wheel passages are configured for flow of the first airflow and the second airflow therethrough for thermal energy exchange between the first airflow and the second airflow (see page 1, Lines [25-33] and page 3, Lines [18-38]).

FREDRIK does not disclose wherein the at least one passage fin of the plurality of passage fins extends in a chevron shape from the first axial wheel end to the second axial wheel end, the chevron shape including: a first fin segment extending from the first axial wheel end at a 103237US02 (U301882US2)2Application No. 15/734,461 first fin angle; and a second fin segment extending from the second axial wheel end at a second fin angle, the first fin segment and the second fin segment intersecting at a fin peak. 
KOPETZKI teach a wheel heat exchanger (Figure 1) that comprises fins (26) that extend  in a chevron shape from the first axial wheel end to the second axial wheel end (see KOPETZKI’s figures 5 and 3), the chevron shape including: a first fin segment extending from the first axial wheel end at a first fin angle (see 26a in Figure 3); and a second fin segment extending from the second axial wheel end at a second fin angle (see 26b), the first fin segment and the second fin segment intersecting at a fin peak (see KOPETZKI’s Figure 3 annotated by Examiner).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of FREDRIK with wherein the at least one passage fin of the plurality of passage fins extends in a chevron shape from the first axial wheel end to the second axial wheel end, the chevron shape including: a first fin segment extending from the first axial wheel end at a first fin angle; and a second fin segment extending from the second axial wheel end at a second fin angle, the first fin segment and the second fin segment intersecting at a fin peak, as taught by KOPETZKI, since the simple substitution of one known element (fin in form of chevron shape taught by KOPETZKI) for another (fin in form of corrugated plates by FREDRIK) would have yielded predicable results, namely exchanging heat with the air flow (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improving the method of assembling the wheel (see KOPETZKI Col. 2 Lines [9-15]).

    PNG
    media_image1.png
    561
    851
    media_image1.png
    Greyscale

FREDRIK’s figure 2 annotated by examiner



    PNG
    media_image2.png
    335
    930
    media_image2.png
    Greyscale
FREDRIK’s figure 1 annotated by examiner

    PNG
    media_image3.png
    433
    583
    media_image3.png
    Greyscale

KOPETZKI’s Figure 3 annotated by Examiner


Regarding claim 7, FREDRIK further teaches the plurality of wheel passages are arranged in a plurality of layers from the wheel axis to the wheel rim (see FREDRIK’s figure 2 annotated by examiner: Examiner notes the plurality of wheel passages are being at different radial layers from each other).
Regarding claim 8, FREDRIK further teaches a parting sheet to separate radially adjacent layers of the plurality of layers (see FREDRIK’s figure 2 annotated by examiner: the fins (corrugated plates) that are forming the wheel passages are separated radially by sheets).

Claims 9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by FREDRIK (US1586816A: previously cited) in view of KOPETZKI (US 4013117 A: previously cited).

Regarding claim 9, FREDRIK teaches a heat recovery wheel (R) for a heat exchanger, comprising: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages  located between the wheel rim and a wheel axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages at least partially defined by a plurality of passage fins (see page 1, Lines [75-85]), at least a portion of a passage fin of the plurality of passage fins extending non-parallel to the wheel axis between a first axial wheel end and a second axial wheel end (see the fins in figures 1 and 2 being non-parallel to the wheel axis and extend from the first axial end of the wheel to second axial end of the wheel: see FREDRIK’s figure 1 annotated by examiner)  wherein the plurality of wheel passages are configured for flow of a first airflow and a second airflow therethrough for thermal energy exchange between the first airflow and the second airflow (see page 1, Lines [25-33] and page 3, Lines [18-38]).
FREDRIK does not disclose  wherein the at least one passage fin of the plurality of passage fins extends in a chevron shape from the first axial wheel end to the second axial wheel end, the chevron shape including: a first fin segment extending from the first axial wheel end at a first fin angle; and a second fin segment extending from the second axial wheel end at a second fin angle, the first fin segment and the second fin segment intersecting at a fin peak. 

KOPETZKI teach a wheel heat exchanger (Figure 1) that comprises fins (26) that extend  in a chevron shape from the first axial wheel end to the second axial wheel end (see KOPETZKI’s figures 5 and 3), the chevron shape including: a first fin segment extending from the first axial wheel end at a first fin angle (see 26a in Figure 3); and a second fin segment extending from the second axial wheel end at a second fin angle (see 26b), the first fin segment and the second fin segment intersecting at a fin peak (see KOPETZKI’s Figure 3 annotated by Examiner).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of FREDRIK with wherein the at least one passage fin of the plurality of passage fins extends in a chevron shape from the first axial wheel end to the second axial wheel end, the chevron shape including: a first fin segment extending from the first axial wheel end at a first fin angle; and a second fin segment extending from the second axial wheel end at a second fin angle, the first fin segment and the second fin segment intersecting at a fin peak, as taught by KOPETZKI, since the simple substitution of one known element (fin in form of chevron shape taught by KOPETZKI) for another (fin in form of corrugated plates by FREDRIK) would have yielded predicable results, namely exchanging heat with the air flow (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improving the method of assembling the wheel (see KOPETZKI Col. 2 Lines [9-15]).

Regarding claim 15, FREDRIK further teaches the plurality of wheel passages are arranged in a plurality of layers from the wheel axis to the wheel rim (see FREDRIK’s figure 2 annotated by Examiner: Examiner notes the plurality of wheel passages are being at different radial layers from each other).
Regarding claim 16, FREDRIK further teaches a parting sheet to separate radially adjacent layers of the plurality of layers (see FREDRIK’s figure 2 annotated by examiner: the fins (corrugated plates) that are forming the wheel passages are separated radially by sheets).

Regarding claim 17, FREDRIK further teaches passage fins of a first layer of the plurality of layers are non-parallel to passage fins of a radially adjacent second layer of the plurality of layers (see FREDRIK’s figure 2 annotated by examiner: the fins of first layer (F1) are not parallel to the fins of the second layer (F2)).

Regarding claim 18, FREDRIK further teaches the plurality of passage fins are textured to enhance thermal energy transfer (see the fins of FREDRIK have an uneven surface).

Regarding claim 20, FREDRIK further teaches the plurality of passage fins are formed from a metal, a polymer or a composite material (see page 1, Lines [56-59]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by FREDRIK (US1586816A: previously cited) in view of KOPETZKI (US 4013117 A: previously cited) as applied to claim 9 above, and further in view of KADLE (US5878590A: previously cited).

Regarding claim 19, FREDRIK in view of KOPETZKI does not teach the plurality of passage fins are coated with one or more of an adsorbent, a hydrophobic coating or a hydrophilic coating.
KADLE teaches heat exchanger wheel that comprises fin 26 coated with absorbent (KADLE teaches in  Col. 4 Lines [26-28] that “ the Surfaces of the corrugations of fins 26 are coated with a Suitable desiccant material, Such as Zeolite”: Zeolite has extremely high capabilities as an adsorbent). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of FREDRIK with the plurality of passage fins are coated with one or more of an adsorbent, a hydrophobic coating or a hydrophilic coating., as taught by KADLE, to improve the heat exchanger of FREDRIK to improve the heat exchanger of Fredrik by allowing the fins to make use of the heat transfer properties of adsorption to improve the efficiency of the heat exchanger; see KADLE Col. 5, Line [65] to Col. 6, Line [5].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           


	/TAVIA SULLENS/             Primary Examiner, Art Unit 3763